Citation Nr: 1036049	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-23 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran had active service from June 1955 to March 1957.      

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that his hearing loss is related to service.

2.  The evidence of record does not preponderate against the 
Veteran's claim that his tinnitus is related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be in 
complete compliance with every aspect of the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA) with respect to the Veteran's claims, the 
Board has determined that the evidence supports a grant of the 
benefits sought.  Consequently, any lack of notice and/or 
development under the VCAA cannot be considered prejudicial to 
the Veteran, and remand for such notice and/development would be 
an inefficient use of VA time and resources.

II. The Merits of the Claims for Service Connection

The Veteran claims service connection for hearing loss and 
tinnitus.  The RO denied the Veteran's claims in the September 
2007 rating decision on appeal.  

The Board notes that the Veteran did not appear for scheduled VA 
compensation examinations to inquire into his claims here.  As 
such, the Board will decide the claims based on the record as it 
now stands.  See 38 C.F.R. § 3.655 (2009).  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In assessing VA service connection claims for hearing loss, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385 (2009).  Thereunder, a hearing disability will be 
determined where any of the following threshold measures has been 
found: where the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.

In this matter, the record demonstrates that the Veteran has 
current hearing loss and tinnitus disorders.  A June 2007 private 
audiology examination report of record indicates auditory 
thresholds higher than 40 decibels at 3000 and 4000 Hertz, and 
indicates speech recognition scores under 94 percent in each ear.  
38 C.F.R. § 3.385.  This report also reflects an impression of 
tinnitus.  

As to whether the Veteran's disorders relate to service, the 
Board has considered the relevant lay and medical evidence of 
record, and finds the evidence to be in equipoise.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

On the one hand, certain evidence of record counters the 
Veteran's claims.  There are no service treatment records (to 
include a separation report of medical examination) indicating 
that the Veteran may have incurred a hearing-related disorder 
during service.  The earliest medical evidence of either disorder 
at issue here is found in the June 2007 private report, which is 
over 50 years following the Veteran's discharge from service in 
1957.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Veteran did not 
file a claim for service connection for a hearing disorder until 
June 2007, also over 50 years following service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting 
a claim can constitute negative evidence that weighs against the 
claim).  

On the other hand, certain evidence of record supports the 
Veteran's claims. There is a supportive medical opinion included 
in the private June 2007 audiology report.  The examiner stated 
that it was as likely as not that the Veteran's hearing disorders 
were "initiated by military noise exposure."  The Board 
recognizes that this examiner did not indicate a review of the 
claims file, and appeared to base her opinion solely on the 
Veteran's reported history.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999) (supporting clinical data or other rationale should 
accompany medical opinion).  So the probative value of the 
opinion is limited.  Nevertheless, it is supportive evidence in 
favor of the claims.  

Another factor favoring the Veteran's claims is that the 
Veteran's service treatment records were apparently lost while in 
the possession of VA.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991) (where records are apparently lost while in the 
possession of the government, a heightened obligation applies to 
consider carefully the benefit-of-the-doubt rule).  The absence 
of medical evidence showing in-service hearing-related problems 
cannot be considered evidence contrary to his claim therefore.  

Finally, the lay evidence of record indicates a continuity of 
symptomatology of hearing loss and tinnitus since service.  See 
38 C.F.R. § 3.303(b).  The Veteran has stated clearly in the 
record that he experienced acoustic trauma in service that caused 
tinnitus and hearing loss in service, which has existed since 
service.  His statements are supported by his spouse, who reports 
remembering the Veteran's problems around the time of his 
discharge, and reports remembering the Veteran's problems after 
and since service.  38 C.F.R. § 3.303(b).  
 
The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is 
competent to establish the presence of observable symptomatology.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Here, the Veteran is clearly competent to attest to his symptoms 
of hearing loss, and of tinnitus, which is defined as, "[n]oises 
(ringing, whistling, hissing, roaring, booming, etc.) in the 
ears."  See Stedman's Medical Dictionary 1838 (27 ed. 2000).  
Hearing loss or a ringing noise in the ears are "observable" 
symptoms for the Veteran who claims to have experienced them, and 
for his spouse who claims to have witnessed his struggle with 
them.  Their assertions are of probative value therefore.  

Given this evidentiary background, the Board cannot find that the 
evidence of record preponderates against the Veteran's claims 
here.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny 
a claim on its merits, the evidence must preponderate against the 
claim).  As such, a reasonable doubt has been created in the 
record.  This is an appropriate case therefore in which to grant 
the claims by invoking VA's doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


